

Exhibit 10.4


CENTENE CORPORATION
 
Restricted Stock Unit Agreement Granted Under
 
Amended and Restated 2003 Stock Incentive Plan
 
THIS AGREEMENT is entered into by Centene Corporation, a Delaware corporation
(hereinafter the “Company”), and the undersigned employee of the Company
(hereinafter the “Participant”).
 
WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with the Participant’s relationship with the Company; and
 
WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
 
1. Grant of RSUs.
 
This Agreement evidences the grant by the Company on __________, 20__ (the
“Grant Date”) to   __________ (the “Participant”) of __________ restricted stock
units (each an “RSU,” and collectively the “RSUs”) pursuant to the Company’s
Amended and Restated 2003 Stock Incentive Plan (the “Plan”).  Each RSU
represents the right to receive one share of the common stock, $.001 par value
per share, of the Company (“Common Stock”) as provided in this Agreement.  The
shares of Common Stock that are issuable upon vesting of the RSUs are referred
to in this Agreement as “Shares.”
 
2. Vesting.
 
Subject to Section 3 of this Agreement, the RSUs shall vest as to ___% of the
original number of RSUs on the __________ anniversary of the Grant Date and as
to an additional ___% of the original number of RSUs at the end of each
successive __________ period following the first anniversary of the Grant Date
until the __________ anniversary of the Grant Date.
 
3. Reorganization Event.
 
Upon the occurrence of a “Change in Control,” all of the RSUs that (but for the
application of this clause) are not vested at the time of the occurrence of such
Change in Control event shall vest.  A “Change in Control” shall be deemed to
have occurred if any of the events set forth in any one of the following clauses
shall occur:  (i) any Person (as defined in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as such term is
modified in sections 13(d) and 14(d) of the Exchange Act), excluding a group of
persons including the Participant, is or becomes the “beneficial owner” (as
defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Company representing forty percent or more of the combined
voting power of the Company’s then-outstanding securities; (ii) individuals who,
as of the Grant Date, constitute the Board of Directors of the Company (the
“Incumbent Board”), cease for any reason to constitute a majority thereof
(provided, however, that an individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company); or (iii) the stockholders of the Company consummate a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.
 
4. Distribution of Shares.
 
(a) Timing of Distribution.  The Company will distribute to the Participant (or
to the Participant’s estate in the event of the death of the Participant
occurring after a vesting date but before distribution of the corresponding
Shares), as soon as administratively practicable after each vesting date, the
Shares represented by RSUs that vested on such vesting date.
 
(b) No Fractional Shares.  No fractional Shares shall be issuable pursuant to
any RSU.  In lieu of any fractional shares to which the Participant would
otherwise be entitled, the Company shall pay cash in an amount equal to such
fraction multiplied by the Fair Market Value (as defined in the Plan) of a share
of Common Stock.
 
(c) Termination of Employment.  In the event that the Participant’s employment
with the Company (and any parent or subsidiary thereof) is terminated for any
reason by the Company or by the Participant (including by reason of death or
disability, within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)), the RSUs shall cease vesting as of the date
of termination.
 
(d) Compliance Restrictions.  The Company shall not be obligated to issue to the
Participant the Shares upon the vesting of any RSU (or otherwise) unless (i) the
Participant has complied with covenants set forth in Section 10 of this
Agreement and (ii) the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including any
applicable federal or state securities laws and the requirements of any stock
exchange or quotation system upon which Common Stock may then be listed or
quoted.
 
5. Restrictions on Transfer.
 
The RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered
by the Participant, either voluntarily or by operation of law, except by will or
the laws of descent and distribution, and, during the lifetime of the
Participant, the RSUs shall be exercisable only by the Participant.
 
6. No Rights as Stockholder.
 
Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to the RSUs granted hereunder until such Share has been delivered to
the Participant.
 
7. Withholding Taxes; Section 83(b) Election.
 
(a) No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, the amount (with respect to such vesting, the
“Withholding Amount”) of the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Participant upon such vesting,
based on minimum statutory withholding rates for all tax purposes, including
payroll and social security taxes, that are applicable to such income.
 
(b) The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to the RSUs.
 
8. Automatic Sale Upon Vesting.
 
(a) Upon any vesting of RSUs pursuant to Section 2 hereof, the Company may sell,
or arrange for the sale of, such number of the Shares issuable pursuant to such
vested RSU under Section 2 as is sufficient to generate net proceeds to satisfy
the Company’s minimum statutory withholding obligations with respect to the
income recognized by the Participant upon vesting (based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes, that are applicable to such income), and the Company shall retain such
net proceeds in satisfaction of such tax withholding obligations.
 
(b) The Participant hereby appoints the Company’s Secretary as his or her
attorney-in-fact to sell the Shares in accordance with this Section 8.  The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 8.
 
(c) It is understood that the Participant and the Company may agree from time to
time, subject to compliance with applicable laws, to procedures to be
implemented, in lieu of the procedures set forth in paragraphs (a) and (b) of
this Section 8, to fund the Withholding Amount.
 
9. Provisions of the Plan.
 
The RSUs are subject to the provisions of the Plan, a copy of which is being
furnished to the Participant with this Agreement.
 
10. Participant’s Covenants.
 
For and in consideration of the delivery of this Agreement, the Participant
agrees to the provisions of this Section 10.
 
(a) Confidential Information.  As used in this Agreement, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, profit margins, financial, promotional, marketing, training or
operational information, and other information developed or used by the Company
that is not known generally to the public or the industry.  Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of the
Participant.
 
(b) Non-Disclosure.  The Participant agrees that the Confidential Information is
a valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill his duties hereunder or to
comply with any applicable legal obligation.
 
(c) Non-Competition; Non-Solicitation.
 
(i)  
During Participant’s employment with the Company and for the period of six (6)
months immediately after the termination of Participant’s employment with the
Company (including any parent, subsidiary, affiliate or division of the Company)
for any reason whatsoever, and whether voluntary or involuntary, Participant
shall not invest in (other than in a publicly traded company with a maximum
investment of no more than 1% of outstanding shares), counsel, advise, consult,
be employed or otherwise engaged by or with any entity or enterprise
(“Competitor”) that competes with (A) the Company’s business of providing
Medicaid managed care services, Medicaid-related services, behavioral health,
nurse triage or pharmacy compliance specialty services or (B) any other business
in which, after the date of this Agreement, the Company (or any parent,
subsidiary, affiliate or division of the Company) becomes engaged (or has taken
substantial steps in which to become engaged) on or prior to the date of
termination of Participant’s employment. For purposes of paragraph 10,
Participant agrees that this agreement not to compete applies to any Competitor
that does business within the state of Missouri or and any other state in which
Centene does business, and that such geographical limitation is reasonable.

 
(ii)  
During the Participant’s employment with the Company (or any parent, subsidiary,
affiliate or division of the Company) and for the period of twelve months
immediately after the termination of the Participant’s employment with the
Company (or any parent, subsidiary, affiliate or division of the Company) for
any cause whatsoever, and whether voluntary or involuntary (“Restricted
Period”), the Participant will not, either directly or indirectly, either for
himself or for any other person, firm, company or corporation, call upon,
solicit, divert, or take away, or attempt to solicit, divert or take away any of
the customers, prospective customers, business, vendors or suppliers of the
Company that the Participant had dealings with, or responsibility for, or the
Participant had access to, confidential information of such customers’, vendors’
or suppliers’ confidential information.

 
(iii)  
The Participant shall not, at any time during the Restricted Period, without the
prior written consent of the Company, (i) directly or indirectly, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six months an employee, representative, officer or director of the
Company (or any parent, subsidiary, affiliate or division of the Company); or
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Company (or any parent, subsidiary, affiliate or
division of the Company) to cease their relationship with the Company (or any
parent, subsidiary, affiliate or division of the Company) for any reason

 
(iv)  
This Section 10(c) shall not apply if a "Change in Control" (as defined in
Section 3) occurs under Section 3(ii) thereof, or if such Change in Control
occurs under Section 3(i) or 3(iii) thereof without the prior approval,
recommendation or consent of the Board of Directors of the Corporation.

 
(d) Enforcement.  If any of the provisions or subparts of this Section 10 shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions or subparts thereof shall nevertheless continue to be valid
and enforceable according to their terms.  Further, if any restriction contained
in the provisions or subparts of this Section 10 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.
 


(e) Remedy for Breach.
 
(i) Because the Participant’s services are unique and because the Participant
has access to the Company’s Confidential Information, the parties agree that any
breach or threatened breach of this Section 10 will cause irreparable harm to
the Company and that money damages alone would be an inadequate remedy.  The
parties therefore agree that, in the event of any breach or threatened breach of
this Section 10, and in addition to all other rights and remedies available to
it, the Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 10.
 
(ii) The Participant shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by
Participant upon the sale or other disposition of the Shares occurring at any
time during the period commencing on the date that is three years before the
date of termination of the Participant’s employment with the Company and all
Subsidiaries of the Company and ending on the date of the Participant’s breach
or threatened breach of this Section 10 (the “Refund Period”), together with
interest accrued thereon, from the date of such breach or threatened breach, at
the prime rate (compounded calendar monthly) as published from time to time in
The Wall Street Journal, electronic edition (“Interest”); and
 
(iii) The Participant shall repay to the Company a cash sum equal to the fair
market value of all of the Shares transferred by the Participant as a gift or
gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” shall be the Fair Market Value of one share
of Common Stock on the date such gift occurs.
 
(iv) The Participant acknowledges and agrees that nothing contained herein shall
be construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
the recovery of money damages, proximately caused by the Participant’s breach of
this Section 10.
 
(f) Survival.  The provisions of this Section 10 shall survive and continue in
full force in accordance with their terms notwithstanding any forfeiture,
termination or expiration of this Agreement in accordance with its terms or any
termination of the Participant’s employment for any reason (whether voluntary or
involuntary).
 
11. Miscellaneous.
 
(a) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(b) Waiver.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
 
(c) Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.
 
(d) Notice.  All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after delivery to a
United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this paragraph (d).
 
(e) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the RSUs.
 
(f) Participant’s Acknowledgments.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
agreement, and is not acting as counsel for the Participant.
 
(g) Unfunded Rights.  The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
 
(h) Deferral.  Neither the Company nor the Participant may defer delivery of any
Shares issuable under unvested RSUs except to the extent that such deferral
complies with the provisions of Section 409A of the Code.
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
 
CENTENE CORPORATION
 




By:
Chairman, President and CEO






           
       Name                                                  Date


